NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THEODORE C. SHOVE,                              No. 18-17326

                Plaintiff-Appellant,            D.C. No. 3:14-cv-02903-JD

 v.
                                                MEMORANDUM*
McDONALD, Warden, Captain; et al.,

                Defendants-Appellees,

and

CHAPPELL, Warden,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Theodore C. Shove appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s summary judgment for failure to

exhaust administrative remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th

Cir. 2015). We affirm.

      The district court properly granted summary judgment because Shove failed

to exhaust his available administrative remedies as required by the Prison

Litigation Reform Act (“PLRA”), and failed to raise a genuine dispute of material

fact as to whether administrative remedies were effectively unavailable to him.

See Ross v. Blake, 136 S. Ct. 1850, 1856, 1858-60 (2016) (explaining that an

inmate must exhaust “such administrative remedies as are available” before

bringing suit, and describing limited circumstances in which administrative

remedies are unavailable, including when “prison administrators thwart inmates

from taking advantage of a grievance process through machination,

misrepresentation, or intimidation”); Williams, 775 F.3d at 1191 (a prisoner who

does not exhaust administrative remedies must show that “there is something

particular in his case that made the existing and generally available administrative

remedies effectively unavailable to him”); see also Rodriguez v. County of Los

Angeles, 891 F.3d 776, 792 (9th Cir. 2018) (setting forth required showing for a

fear of retaliation to excuse the PLRA’s exhaustion requirement).


                                          2                                   18-17326
       We reject as unsupported by the record Shove’s contentions regarding

judicial bias.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

       Appellees’ motion for summary affirmance (Docket Entry No. 17) is denied

as moot. All other pending motions and requests are denied.

       AFFIRMED.




                                          3                                       18-17326